     Case 2:19-cv-00067-APG-GWF Document 35 Filed 03/25/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     knielson@wrightlegal.net
 6   Attorneys for Defendant, Select Portfolio Servicing, Inc.
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9    JACQUELINE STEINMETZ,                              Case No.: 2:19-cv-00067-APG-GWF
10
                    Plaintiff,                           STIPULATION TO EXTEND
11                                                       DEADLINE TO FILE ANSWER TO
            vs.                                          FIRST AMENDED COMPLAINT
12
13    AMERICAN HONDA FINANCE; CHASE                      (FIRST REQUEST)
      CARD; EQUIFAX INFORMATION
14    SERVICES, LLC; EXPERIAN
      INFORMATION SOLUTIONS, INC.;
15    INNOVIS DATA SOLUTIONS, INC.;
16    TRANS UNION LLC; AND SELECT
      PORTFOLIO SERVICING, LLC,
17
                    Defendant.
18
19          Plaintiff, Jacqueline Steinmetz (“Plaintiff”), and Defendant, Select Portfolio Servicing,
20   Inc. (“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate
21   and agree as follows:
22          On January 10, 2019, Plaintiff filed her Complaint [ECF No. 1]. SPS filed its Answer on
23   March 4, 2019 [ECF No. 26]. On March 11, 2019, Plaintiff filed her First Amended Complaint
24   [ECF No. 28]. Based on the above service, SPS’s answer is due on March 25, 2019. The Parties
25   have discussed extending the deadline for SPS to respond to First Amended Complaint for one
26   week while the Parties explore the potential for settlement.
27          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file
28   its Answer to the First Amended Complaint be extended to April 1, 2019.



                                                 Page 1 of 2
     Case 2:19-cv-00067-APG-GWF Document 35 Filed 03/25/19 Page 2 of 2




 1          This is the first stipulation for extension of time for SPS to file its Answer to Plaintiff’s
 2   First Amended Complaint. The extension is requested in good faith and is not for purposes of
 3   delay or prejudice to any other party.
 4
 5    DATED this 25th day of March, 2019.                  DATED this 25th day of March, 2019.
 6    WRIGHT, FINLAY & ZAK, LLP                            KNEPPER & CLARK LLC

 7    /s/ Krista J. Nielson                                /s/ Miles N. Clark
      Matthew S. Carter, Esq.                              Matthew I. Knepper, Esq.
 8
      Nevada Bar No. 9524                                  Nevada Bar No. 12796
 9    Krista J. Nielson, Esq.                              Miles N. Clark, Esq.
      Nevada Bar No. 10698                                 Nevada Bar No. 13848
10    7785 W. Sahara Ave., Suite 200                       10040 W. Cheyenne Ave., Suite 170-109
      Las Vegas, NV 89117                                  Las Vegas, NV 89129
11
      Attorneys for Defendant, Select Portfolio            Attorneys for Plaintiff, Jacquenline
12    Servicing, Inc.                                      Steinmetz

13
14
15                                                         IT IS SO ORDERED:
16
17                                                         ___________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
18
                                                           DATED: _________________________
                                                                   3/26/2019
19
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 2
